13. National restructuring programmes for the cotton sector (
- Before the vote:
Member of the Commission. - Mr President, since the adoption of the new cotton reform by Council in June 2008, much work has been invested in setting up restructuring programmes in the main cotton-producing Member States.
This proposal is the Commission's response to the Council's invitation to propose adjustments to the framework for these restructuring programmes. The main modification concerns the possibility of introducing an eight-year, instead of a four-year, programme, which would allow for more substantial restructuring operations.
The Commission thanks the rapporteur for the support given to the Commission proposal.
We are pleased when the Commission praises our work; this should always be the case.